IN MANDAMUS ON OBJECTION TO MAGISTRATE'S DECISION                           MEMORANDUM DECISION
Relator, George E. Williams, commenced this original action requesting a writ of mandamus which orders respondent Industrial Commission of Ohio to vacate its order denying relator's application for permanent total disability compensation, and to enter an order granting those benefits. In the alternative, relator requests that a limited writ of mandamus be granted remanding this matter to the commission for further consideration of his application.
Pursuant to Civ.R. 53 and Section M, Loc.R. 12 of the Tenth Appellate District, this matter was referred to a magistrate who issued a decision, including findings of fact and conclusions of law. In her decision, the magistrate concluded, premised in part on the Industrial Commission's concession, that the staff hearing officer's order is internally consistent because it adopts the reports of Dr. Dadmehr and Ms. Carr without addressing the conflict between them. Further concluding that a full writ underState ex rel. Gay v. Mihm (1994), 68 Ohio St. 3d 315 is inappropriate, the magistrate decided a limited writ of mandamus should issue.
Relator has filed an objection to the magistrate's decision, contending that he should be granted a writ under Gay,supra. The magistrate adequately addressed the issue raised in relator's objection; for the reasons set forth in the magistrate's decision, the objection is overruled.
Following independent review pursuant to Civ.R. 53, we find the magistrate has properly determined the pertinent facts and applied the salient law to them. Accordingly, we adopt the magistrate's decision as our own, including the findings of fact and conclusions of law contained in it. In accordance with the magistrate's decision, we grant a limited writ of mandamus ordering respondent Industrial Commission of Ohio to vacate its order denying relator's application for permanent total disability compensation, and to enter a new order, granting or denying the application, after proper consideration of the evidence.
Objection overruled; limited writ granted.
PETREE and KENNEDY, JJ., concur.